Title: To Thomas Jefferson from John F. Mercer, 9 August 1797
From: Mercer, John F.
To: Jefferson, Thomas


                    
                        Dear Sir
                        Marlbro’ Augt. 9. 97.
                    
                    I have sent you small parcels of the two different kinds of wheat, I shew’d you when I saw you last.
                    
                    No. 1. The Manyheaded wheat, commonly call’d Ægyptian—the triticum spica multiplici, a Smyrna wheat of Millar. This wheat is liable to rust, and shoud be sow’d early, any time after the 15th. Augt. It requires strong ground or it will not produce more heads than the common-sorts of wheat. It is mention’d as growing to great profit in So. America, by Ulloa.
                    No. 2. A great, white bearded Wheat. This I was told was brought into America lately by a Priest, who gave it to a M. Tubman a Catholic on the Eastern Shore of Maryland and call’d it Sicilian Wheat. This by repeated experiments by myself, must not be sow’d early—or it will joint and be Cut by the winter frost, in a great measure. If sown at all in the fall it shoud be about 10th. or 15th. October. But from information I was led to sow a little in the beginning (about 10th.) of March, and it came to perfection soon after that sown in the fall, so that it is certainly a Spring wheat. A little, might be tried 10th. Oct. and again from 10th. to 20th. February or as early as the weather will admit of spring sowing. Will you be so good as to make my Compliments to your daughters as those of an old friend and receive the assurances of the esteem & respect of Yr. friend & Servt.
                    
                        John F. Mercer
                    
                